Citation Nr: 1742974	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating for right knee strain in excess of 10 percent prior to September 11, 2009, and in excess of 30 percent from September 11, 2009 to April 5, 2010 and from June 1, 2010.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board most recently remanded this appeal for additional development in September 2016.

By a rating decision dated in April 2017, the Veteran was granted a 20 percent rating for instability of the right knee.  To date, he has not initiated an appeal with respect to the rating or effective date.  

A personal hearing was conducted between the Veteran and undersigned in May 2010.  A transcript is associated with the record.


FINDINGS OF FACT

1. Prior to September 11, 2009, extension of the Veteran's right knee was not limited to 15 degrees or greater, and flexion was not limited to 60 degrees or fewer.

2. From September 11, 2009 to April 5, 2010 and from June 1, 2010, extension of the Veteran's right knee was not limited to 30 degrees or greater, and flexion was not limited to 60 degrees or fewer.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right knee strain prior to September 11, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2016).

2. The criteria for a rating in excess of 30 percent for right knee strain from September 11, 2009 to April 5, 2010 and from June 1, 2010 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in September 2016 for additional development.  That included conducting a VA examination.  There has been substantial compliance with those instructions.

The Veteran has challenged the adequacy of the February 2009 VA examination.  He essentially questions the competence of the examiner by asserting that the examiner did not use a goniometer or conduct repetitive motion testing.  See July 2009 Form 9.  There is no basis to these assertions.  

The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The competence of VA health care providers assigned to a task is presumed for completion of that task.  Furthermore, review of the relevant examination report shows that the examiner provided detailed range of motion measurements and noted the effects of repetitive motion testing; and, in fact, the February 2009 examiner expressly stated that range of motion measurements in the report were "determined with the careful use of a goniometer," and that the Veteran "was examined to address the Deluca criteria."

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5261.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

A February 2009 rating decision granted service connection with a 10 percent rating for right knee strain with tendonitis and bursitis effective November 18, 2008.  A September 2009 rating decision increased the rating to 30 percent effective September 11, 2009.  An April 2010 rating decision granted a temporary total rating based upon the need for convalescence for the period from April 6, 2010 to May 31, 2010.  A 30 percent rating was assigned effective June 1, 2010.

The Veteran is not entitled to a rating in excess of 10 percent prior to September 11, 2009.  At the February 2009 VA examination, extension of the right knee was limited by 5 degrees with objective evidence of pain following repetitive motion, but no additional limitations.  Flexion of the right knee was limited to 110 degrees.  At a June 2009 VA orthopedic consult, the Veteran had full extension of the right knee and flexion limited to 120 degrees.  An August 2009 VA physical therapy consult showed extension to -10/-6 degrees with severe pain, and flexion limited to 96 degrees.  See August 2009 Medical Treatment Record, Government Facility.  As extension of the right knee was not limited to 15 degrees or greater, a rating in excess of 10 percent for this period is not warranted.  Further, as flexion was not limited to 60 degrees or less, the assignment of a separate compensable rating based on limitation of flexion is not warranted.  See VAOPGCPREC 9-04 (holding that separate ratings under Diagnostic Code 5260 for limitation of flexion of the knee and Diagnostic Code 5261 for limitation of extension of the knee may be assigned).

Neither is the Veteran entitled to a rating in excess of 30 percent from September 11, 2009 to April 5, 2010 and from June 1, 2010.  A September 2009 VA examination found extension of the right knee limited to 20 degrees with tenderness at 30 degrees, and flexion limited to 80 degrees with tenderness at 65 degrees.  The examiner noted pain, but without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  All findings on examination were normal with the exception of crepitus, snapping/popping, grinding, and swelling.

A November 2010 VA examination found extension of the right knee limited to 15 degrees with tenderness at 25 degrees, and flexion limited to 80 degrees with tenderness at 70 degrees.  The examiner noted pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  Examination of the right knee was normal except for mild swelling.  A June 2017 examination found extension of the right knee limited to 15 degrees and flexion limited to 85 degrees.  Because extension of the right knee was not limited to 30 degrees or greater, a rating in excess of 20 percent for this period is not warranted.  Right knee flexion during this period was at its worse limited to 65 degrees, which factored in the Veteran's complaints of pain/tenderness.  Such falls short of the criteria needed to assign a separate compensable rating under Diagnostic Code 5260.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code.  The RO has assigned separate ratings for right knee scars and right knee instability.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the lay statements describing the Veteran's right knee symptomology and the Veteran's reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating.


ORDER

Entitlement to an initial rating for right knee strain in excess of 10 percent prior to September 11, 2009 is denied.

Entitlement to an initial rating for right knee strain in excess of 30 percent from September 11, 2009 to April 5, 2010 and from June 1, 2010 is denied.




	(REMAND ON NEXT PAGE)



REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran has been in receipt of TDIU since March 31, 2009.  Prior to that date, service connection was in effect for obstructive sleep apnea rated 30 percent disabling (since March 31, 2009), right knee strain rated 10 percent disabling, cervical spine strain rated 10 percent disabling, right foot strain rated 10 percent disabling, and left foot strain rated 10 percent disabling.  His combined rating was 60 percent from November 18, 2008.  He does not meet the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a) prior to March 31, 2009.  However, he may meet the criteria for referral for extraschedular TDIU under 38 C.F.R. § 4.16(b).

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected sleep apnea, right knee, cervical spine, left foot, and right foot disabilities.  See March 2015 VA 21-8940 Form.  He completed two years of college with an Associate's Degree in Computer Technology.  He was employed full-time as a welder from August 1998 to August 2003 and has not been employed since leaving that position.

VA examinations note significant occupational impact from the Veteran's service-connected disabilities.  The February 2009 examination noted decreased mobility, problems with lifting and carrying, and pain.  This is supported by a March 2015 VA 21-4192 Form submitted by the Veteran's employer, which indicates that the Veteran resigned due to pain.  An October 2015 VA medical opinion states that the Veteran would be limited in performing exertional activity due to his right knee, neck, and feet.  Similarly, in a January 2017 VA medical opinion, the examiner expressed the opinion that the functional limitations of his disabilities would preclude employment.  She added that the Veteran had not been gainfully employed as a welder since 2003 due to functional limitations, including from service-connected disabilities that affect physical activities.  

Here, the Veteran's service-connected disabilities appeared to significantly limit his ability to perform manual labor prior to March 31, 2009, including that of his prior employment as a welder.  He does not have a history of sedentary employment after service, and given his educational background, limited employment history, and skills, it appears unlikely that he could obtain and maintain sedentary employment that would accommodate his service-connected disabilities during the relevant period.  Considering the limitations of his service-connected disabilities on any form of substantially gainful employment and granting the Veteran the benefit of the doubt, the Board finds that referral for extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director of Compensation and Pension Service for extraschedular consideration for TDIU.

2. 
2. Following the Director's decision as to extraschedular TDIU, if the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


